Title: To John Adams from Aaron Black, 4 June 1811
From: Black, Aaron
To: Adams, John


                            May it please your Excelency
                            Aughnish near Ramelton County of Donegal  Irland. 4th. June 1811—
                        
I trouble you at this time hearing that my Brother Moses Black of Quincy near Bosten is Dead. And being Very Uneasy to know how he Seteled his tempral affairs and what is become of his & my  Daughter to Sister Jane.
Understanding that he my late Brother lived Conveniant to you, I humbly beg that you may take the trouble of Writing a few Lines in Answer to this Wish all Conveniant Speed Which May it please your Excelency will ever oblige your / Very / Humble / Servt.

Aaron Black